20-3976
     Miller v. New York State Police

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   18th day of April, two thousand twenty-two.
 4
 5   PRESENT:
 6               JOHN M. WALKER, JR.,
 7               RICHARD J. SULLIVAN,
 8               EUNICE C. LEE,
 9                     Circuit Judges.
10   _____________________________________
11
12   LETHONIA MILLER,
13
14                             Plaintiff-Appellant,
15
16                    v.                                                No. 20-3976
17
18   NEW YORK STATE POLICE, KEVIN KENDALL,
19   FRANCIS P. CHRISTENSEN,
20
21                     Defendants-Appellees.
22   _____________________________________
23
24   For Plaintiff-Appellant:                            LINDY S. KORN, Law Office of Lindy
25                                                       Korn PLLC, Buffalo, New York.
26
27   For Defendants-Appellees New York
28   State Police and Francis P. Christensen:            BRIAN D. GINSBERG, Assistant Solicitor
29                                                       General (Barbara D. Underwood, Solicitor
30                                                       General, Jeffrey W. Lang, Deputy Solicitor
31                                                       General, and Jonathan D. Hitsous, Assistant
32                                                       Solicitor General, on the brief), for Letitia
33                                                       James, Attorney General of the State of New
34                                                       York, Albany, New York.
35
36   For Defendant-Appellee Kevin Kendall:               RODNEY O. PERSONIUS, Personius Melber
37                                                       LLP, Buffalo, New York.
 1          Appeal from a judgment of the United States District Court for the Western District of New

 2   York (Richard J. Acara, Judge).

 3

 4          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 5   DECREED that the judgment of the district court is AFFIRMED.

 6          Plaintiff-Appellant Lethonia Miller, an African American male and a former investigator

 7   for the New York State Police, appeals from a judgment of the district court (Acara, J.) adopting

 8   the Report and Recommendation of the magistrate judge (Foschio, M.J.) and granting summary

 9   judgment in favor of Defendants-Appellees. Miller brought claims for race-based disparate

10   treatment, retaliation, and hostile work environment against his former supervisor, Defendant-

11   Appellee Kevin Kendall, under 42 U.S.C. §§ 1981 & 1983, and against Defendant-Appellee New

12   York State Police under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title

13   VII”). Miller also brought disability-based claims against the New York State Police and its

14   Deputy Superintendent, Defendant-Appellee Francis P. Christensen, for discrimination under the

15   Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), and for discrimination and

16   retaliation under the Family Medical Leave Act, 29 U.S.C. § 2601 et seq., and the Rehabilitation

17   Act, 29 U.S.C. § 701 et seq. As relevant to this appeal, Miller alleged in sum that Kendall, who is

18   Caucasian, created a hostile work environment by using racially derogatory language, and that the

19   New York State Police and Christensen discriminated against Miller on the basis of his disability

20   and retaliated against Miller by suspending him without pay and denying his request for outside

21   employment.



                                                      2
 1          This Court applies de novo review to a district court’s grant of summary judgment. Delaney

 2   v. Bank of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014). A grant of summary judgment will be

 3   upheld “if the evidence, viewed in the light most favorable to the party against whom [summary

 4   judgment was] entered, demonstrates that there are no genuine issues of material fact and that the

 5   judgment [was] warranted as a matter of law.” Glob. Network Commc’ns, Inc. v. City of New York,

 6   562 F.3d 145, 150 (2d Cir. 2009); see Fed. R. Civ. P. 56(a). A genuine issue of material fact exists

 7   if, after resolving all ambiguities and drawing all inferences in favor of the nonmovant, a

 8   reasonable jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

 9   U.S. 242, 248 (1986); Garcia v. Hartford Police Dep’t, 706 F.3d 120, 127, 129 (2d Cir. 2013). We

10   assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.

11

12   I.     Existence of a Hostile Work Environment

13          Miller alleged hostile work environment claims against the New York State Police under

14   Title VII and against Kendall under 42 U.S.C. § 1981. 1

15          To establish a hostile work environment under Title VII or § 1981, “a plaintiff must show

16   that ‘the workplace is permeated with discriminatory intimidation, ridicule, and insult that is




     1
       As an initial matter, individual supervisors are not subject to liability under Title VII. Mandell
     v. County of Suffolk, 316 F.3d 368, 377 (2d Cir. 2003). Miller has therefore waived his hostile
     work environment claim as to Kendall by framing that claim solely in terms of Title VII. See JP
     Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005)
     (noting that “arguments not made in an appellant’s opening brief are waived”). Similarly, Miller
     does not discuss in his brief and has therefore waived his claims for disparate treatment and
     retaliation as to all Defendants-Appellees. See Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir.
     2012) (holding that related but undiscussed claims are waived).
                                                      3
 1   sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

 2   abusive working environment.’” Littlejohn v. City of New York, 795 F.3d 297, 320–21 (2d Cir.

 3   2015) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “In determining whether a

 4   plaintiff suffered a hostile work environment, we must consider the totality of the

 5   circumstances . . . .” Id. at 321. A court ruling on a motion for summary judgment “may not

 6   properly focus on individual strands of evidence and consider the record in piecemeal fashion;

 7   rather, it must consider all of the evidence in the record, reviewing the record taken as a whole.”

 8   Lyons v. Lancer Ins. Co., 681 F.3d 50, 57 (2d Cir. 2012) (alterations incorporated and internal

 9   citations and quotation marks omitted). “[W]hen the same individuals engage in some harassment

10   that is explicitly discriminatory and some that is not, the entire course of conduct is relevant to a

11   hostile work environment claim.” Rasmy v. Marriott Int’l, Inc., 952 F.3d 379, 388 (2d Cir. 2020).

12          Moreover, “conduct not directly targeted at or spoken to an individual but purposefully

13   taking place in his presence can nevertheless transform his work environment into a hostile or

14   abusive one.” Id. at 389. “For racist comments, slurs, and jokes to constitute a hostile work

15   environment, there must be more than a few isolated incidents of racial enmity, meaning that

16   instead of sporadic racial slurs, there must be a steady barrage of opprobrious racial comments.

17   Thus, whether racial slurs constitute a hostile work environment typically depends upon the

18   quantity, frequency, and severity of those slurs, considered cumulatively in order to obtain a

19   realistic view of the work environment.” Schwapp v. Town of Avon, 118 F.3d 106, 110–11 (2d Cir.

20   1997) (internal citations and quotation marks omitted).

21          In support of his claims, Miller pointed to at least twelve incidents over a period of three

22   years wherein Kendall, in Miller’s presence, allegedly repeated the statements of colleagues or

                                                      4
 1   witnesses containing racial slurs, called particular African Americans “animals” or “savages,” used

 2   a mocking or minstrelsy voice, showed Miller an online video making fun of an African American

 3   woman, used the word “nigga” in a Facebook post under a fictitious name as part of an undercover

 4   investigation, and remarked that a suspect’s African American sister “had a great body for monkey

 5   sex.” J. App’x at 65–66, 474, 890, 1017.

 6          Miller argues that the district court improperly failed to view the twelve alleged workplace

 7   incidents in their totality, instead analyzing the incidents individually or dividing them into several

 8   categories. However, the district court was aware of the “totality of the circumstances”

 9   requirement, which was cited in the Magistrate Judge’s Report. While the Report organizes its

10   detailed discussion of the twelve alleged incidents into several categories, this alone does not

11   indicate the district court failed to consider them in their totality. It does not appear to be the same

12   kind of piecemeal analysis at issue in cases cited by Miller, where district courts ignored or failed

13   to adequately consider incidents that were not facially discriminatory, see Moll v. Telesector Res.

14   Grp., Inc., 760 F.3d 198, 203 (2d Cir. 2014); Kaytor v. Elec. Boat Corp., 609 F.3d 537, 548 (2d

15   Cir. 2010), or rejected a claim because the alleged incidents were episodic rather than continuous,

16   see Redd v. N.Y. Div. of Parole, 678 F.3d 166, 180 (2d Cir. 2012).

17          Miller further argues that he met his prima facie burden as to the existence of a hostile

18   work environment by establishing that racial epithets were used in the workplace generally,

19   irrespective of whether such epithets were directed specifically at him. To be sure, this Court

20   recognizes the special power that a supervisor’s use of a racial epithet has in creating a hostile

21   work environment. See Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 24 (2d Cir.

22   2012). And while a plaintiff must usually show “more than a few isolated incidents of racial

                                                        5
 1   enmity,” we have recognized the caveat that “a hostile work environment can also be established

 2   through evidence of a single incident of harassment that is extraordinarily severe.” Fincher v.

 3   Depository Tr. & Clearing Corp., 604 F.3d 712, 724 (2d Cir. 2010) (internal citations and

 4   quotation marks omitted). Beyond this caveat, however, the standard articulated in Schwapp v.

 5   Town of Avon still applies and, viewing the facts in the light most favorable to him, Miller does

 6   not make out a case for hostile work environment under that standard. See Albert-Roberts v. GGG

 7   Constr., LLC, 542 F. App’x 62, 64 (2d Cir. 2013) (rejecting plaintiff’s argument “that the single

 8   use of the word ‘nigger’ is so severe as to make out a prima facie case and survive summary

 9   judgment”).

10          Accordingly, the district court properly granted summary judgment in favor of Defendants-

11   Appellees on Miller’s hostile work environment claims. 2

12

13   II.    Faragher/Ellerth Defense

14          Even if it could be argued that Miller had made out a prima facie case for hostile work

15   environment, the district court’s grant of summary judgment in favor of Defendants-Appellees was

16   still justified under the so-called Faragher/Ellerth defense. That affirmative defense to employer

17   liability for a hostile work environment claim “consists of two elements: that (1) ‘the employer

18   exercised reasonable care to prevent and correct promptly any discriminatory harassing behavior,’

19   and (2) ‘the plaintiff employee unreasonably failed to take advantage of any preventive or




     2
       Miller also challenges the district court’s dismissal of his constructive discharge claim, which it
     premised on the same analysis as its dismissal of Miller’s hostile work environment claims. The
     former argument fails for the same reasons as the latter.
                                                       6
 1   corrective opportunities provided by the employer or to avoid harm otherwise.’” Gorzynski v.

 2   JetBlue Airways Corp., 596 F.3d 93, 103 (2d Cir. 2010) (first quoting Faragher v. City of Boca

 3   Raton, 524 U.S. 775, 807 (1998); and then quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742,

 4   765 (1998)) (alteration incorporated). Miller argues that the district court erred when it held in the

 5   alternative that, even if Miller had pointed to evidence capable of establishing the existence of a

 6   hostile work environment, the New York State Police would be shielded from liability based on

 7   the Faragher/Ellerth defense. In particular, Miller argues the New York State Police did not take

 8   any action to promptly correct the discriminatory harassing behavior because the internal

 9   investigation that followed Miller’s filing of a formal internal complaint resulted in Kendall being

10   censured only for using a photo without permission in a pseudonymous Facebook post.

11          Miller’s argument misapprehends the first element of the defense, which looks to the

12   adequacy and efficacy of the employer’s procedures in addressing harassment, not simply to the

13   specific discipline imposed as an end result of those procedures. “An employer may demonstrate

14   the exercise of reasonable care, required by the first element, by showing the existence of an

15   antiharassment policy during the period of the plaintiff’s employment, although that fact alone is

16   not always dispositive.” Ferraro v. Kellwood Co., 440 F.3d 96, 102 (2d Cir. 2006). Miller has not

17   disputed that the New York State Police maintained a policy for dealing with the discriminatory

18   behavior in question. Nor does he “dispute the reasonableness of [the New York State Police]’s

19   antiharassment policy or its complaint procedures.” Id. at 103. Under those procedures, the New

20   York State Police conducted a thorough investigation in response to Miller’s formal internal

21   complaint—reviewing records and inquiring into each of the alleged incidents through a score of

22   witness interviews—and produced a detailed written report on the findings. The internal

                                                       7
1    procedures indeed seem to have promptly corrected the harassing behavior, as Miller has not

2    alleged any racially derogatory conduct by Kendall postdating Miller’s filing of an internal

3    complaint. As to the second element of the defense, the New York State Police policy provides

4    that employees can make a complaint to human resources directly or through a supervisor, yet

5    Miller waited to file his formal complaint until approximately three years after the alleged

6    harassing behavior began. During those three years, Miller voiced his objections, such as they

7    were, only to Kendall. His responses to Kendall’s alleged comments ranged from disregard to

8    deflection to mild chastisement to questioning. 3 Even assuming Miller had informally complained

9    to Kendall, those informal complaints to his supervisor—and alleged harasser—are not enough

10   for Miller to show (as he must to defeat the affirmative defense) that he took advantage of the New

11   York State Police’s preventive or corrective opportunities. “In some instances, it may be

12   unreasonable for a victim of harassment to complain only to the harasser because, as a realistic

13   and practical matter, there are other channels that are adequately indicated and are accessible and

14   open.” Gorzynski, 593 F.3d at 105. Here, the New York State Police’s other avenues were known

15   and accessible to Miller during the three-year period. Once Miller did finally utilize the internal




     3
       For example, in various alleged incidents Miller responded by shaking his head and walking
     away, telling Kendall a video Kendall showed him was not funny, saying “Not cool” about a
     Facebook post by Kendall, J. App’x at 372, or asking Kendall “why do they have to be animals?”
     when Kendall referred to certain African American victims of a crime as animals, J. App’x at 388.
     When Miller unequivocally complained to Kendall, it was about non-New York State Police
     members over whom Kendall had no authority (and to whom the New York State Police complaint
     procedure presumably did not apply); nevertheless, in those instances Kendall told Miller how he
     could file a complaint externally.
                                                     8
 1   complaint procedure, his complaint was effectively investigated, and no retaliation has been

 2   shown.

 3            Accordingly, summary judgment was also properly granted in favor of the New York State

 4   Police based on the Faragher/Ellerth defense.

 5

6    III.     Disability Claims

 7            “To establish a prima facie case of discrimination based on an employer’s failure to

 8   accommodate a disability, under either the ADA or the Rehabilitation Act, a plaintiff must

 9   demonstrate that (1) the plaintiff is a person with a disability under the meaning of the statute in

10   question; (2) an employer covered by the statute had notice of his disability; (3) with reasonable

11   accommodation, plaintiff could perform the essential functions of the job at issue; and (4) the

12   employer has refused to make such accommodations.” Natofsky v. City of New York, 921 F.3d 337,

13   352 (2d Cir. 2019) (alterations incorporated and citations and internal quotation marks omitted).

14   In addition, the Family Medical Leave Act entitles eligible employees to twelve weeks per year of

15   unpaid leave on account of “a serious health condition that makes the employee unable to perform

16   the functions of the position of such employee.” 29 U.S.C. § 2612(a)(1)(D).

17            After Miller submitted a doctor’s letter stating that he was unable to work for a period of

18   two weeks, the New York State Police and Christensen placed Miller on involuntary, indefinite

19   leave rather than light duty. Miller argues that, in doing so, his employer denied his requested

20   accommodation and failed to engage in the “interactive process” envisioned by the ADA.

21            While “generally, it is the responsibility of the individual with a disability to inform the

22   employer that an accommodation is needed,” Graves v. Finch Pruyn & Co., 457 F.3d 181, 184 (2d

                                                       9
 1   Cir. 2006) (citation and internal quotation marks omitted), “[t]he ADA envisions an ‘interactive

 2   process’ by which employers and employees work together to assess whether an employee’s

 3   disability can be reasonably accommodated,” Jackan v. N.Y. State Dep’t of Lab., 205 F.3d 562,

 4   566 (2d Cir. 2000). “Nevertheless, an employee may not recover based on his employer’s failure

 5   to engage in an interactive process if he cannot show that a reasonable accommodation existed at

 6   the time of his dismissal.” McElwee v. County of Orange, 700 F.3d 635, 642 (2d Cir. 2012).

 7           Here, Miller failed to show that a light duty position was available or that, given the nature

 8   of his disability, light duty would be a reasonable accommodation enabling him to perform the

 9   essential functions of his job. Nor did Miller request light duty. Rather, by submitting a doctor’s

10   letter stating he was unable to work for a period of two weeks, Miller requested leave. His

11   employer placed him on leave, albeit for a longer period than Miller desired, pursuant to New York

12   State Police policy. In light of these facts, Miller cannot make out a prima facie case for failure to

13   accommodate under the ADA or the Rehabilitation Act. Nor is the Family Medical Leave Act

14   implicated simply by the fact that the New York State Police placed Miller on leave for longer

15   than requested. See Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 174–75 (2d Cir. 2006) (holding

16   that involuntary leave by itself does not violate any right provided by the Family Medical Leave

17   Act).

18           Accordingly, the district court properly granted summary judgment in favor of Defendants-

19   Appellees on Miller’s disability-related claims.

20

21                                             *        *      *



                                                        10
1          We have considered Miller’s remaining arguments and find them to be without merit.

2   Accordingly, we AFFIRM the judgment of the district court.

3                                                    FOR THE COURT:
4                                                    Catherine O’Hagan Wolfe, Clerk of Court




                                                11